DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 
Claims 2-4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claims 2 and 7 recite the limitation "the focus depth buffer and the context depth buffer" in claim scope.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 3, 4, 8, 9 recite the limitation "the extrapolated depth" in claim scope. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Bhalero et al. (Bhalerao, Abhir, et al. "Fast re-rendering of volume and surface graphics by depth, color, and opacity buffering." Medical Image Analysis 4.3 (2000): 235-251.; hereinafter Bhalero).
 	Regarding claim 1, Bhalero discloses a method for three dimensional (3D) un-occluded visualization of a focus (abstract), the method comprising:
            generating a volumetric data set from a data source using at least one determined angle of view (In this paper, we describe a volume compositing scheme that uses a specialized depth buffer which facilitates the rapid re-rendering of fixed viewpoints without the traversal of the entire volume, page 235, Col. 2, ¶1);
            filtering out the focus among the context by performing semantic segmentation from the data source (Storage information in the ray direction (what we have called super-z depth buffering), allows rapid transparency and color changes of materials, position changes of sub-objects, dealing explicitly with regions of overlap, and the intermixing or separately rendered geometry, abstract.
For volumes characterized by disjoint materials, which is common for medical image data that is classified into separate anatomical parts, it is possible to quickly re-render the data after transparency and color changes of any material, page 235, Col. 2, ¶1);
            estimating a focus depth buffer for the focus for a plurality of eye rays (front depth buffer is estimated using front-to-back compositing where determining the front depth buffer, understood as a focus depth buffer, is estimated from rays emanating from eye using index i, see eqns. 1, 2, figs. 1, 9a-b. E.g. object of type 3 can reasonably be understood as focus object, while other object types, e.g. 1, 2, 4-6 can reasonably be understood as context, see fig. 9a-b);
            estimating a context depth buffer for a context using the estimated focus depth buffer (back depth buffer, understood as context depth buffer, is estimated or calculated from the front depth buffer using front-to-back compositing, see figs. 1, 9a-b, eqns. 1-2. E.g. object of type 3 can reasonably be understood as focus object, while other object types, e.g. 1, 2, 4-6 can reasonably be understood as context, see fig. 9a-b);
            estimating a depth buffer from the estimated focus depth buffer and the context depth buffer (depth buffer is reasonably be understood as the depth buffer ranging between front and back depth buffer, see figs. 9a-b);
            clipping eye rays and corresponding light rays based on the estimated depth buffer (Triangle types are clipped against a pair of depth planes. Thus type 1 and 2 are clipped and not sent for rasterization. Since Objects 1, and 2 are clipped, it is reasonably understood that eye rays and corresponding light rays are clipped based on the estimated depth buffer);
            generating a rendered data set using a volumetric clipping surface embedded in the depth buffer and the clipped rays; and generating a 3D image using the rendered data (title, abstract, fig. 5. Section 4, results and discussion, figs. 9a-b. Final image is volume rendered 3d image. Introduction line 1.).
Regarding claim 3, Bhalero discloses the method of claim 1, wherein the rendered data set is generated, using the extrapolated depth to selectively render the focus and the context (using the front and back culling depth buffer planes, user selectively renders the focus, e.g. object 3 and the context, e.g. objects 1, 2, 4-6, fig. 9b. Interpretation made as best understood due to antecedent issue of limitation, “the extrapolated depth”).
Regarding claim 4, Bhalero discloses the method of claim 1, wherein the method further comprises modulating, at least one visual parameter using the extrapolated depth buffer (Accumulated opacity and color for ray is modulated along depth direction according to index ‘i’, eqns. 1-2, page 237. Interpretation made as best understood due to antecedent issue of limitation, “the extrapolated depth”).
Claims 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Ivan et al. (Viola, Ivan, Armin Kanitsar, and Meister Eduard Groller. "Importance-driven volume rendering." IEEE visualization 2004. IEEE, 2004, hereinafter Ivan).
 	Regarding claim 11, Ivan discloses a method for three dimensional (3D) visualization of anatomy of at least one region of interest (title, abstract), the method comprising:
            identifying a plurality of view directions relative to the at least one region of interest and at least one surrounding anatomy (According to the viewing direction the focal region is represented in full resolution, while the other parts are rendered in lower resolution, page 140, Col. 2, “Focus + Context Rendering“, ¶1.
The footprint contains depth information of the focus objects’ last-hit sample for each ray along the viewing direction, page 142, Col. 2, ¶1);
            generating a volumetric data set using the plurality of view directions (This paper introduces importance-driven volume rendering as a novel technique for automatic focus and context display of volumetric data. Our technique is a generalization of cut-away views, which – depending on the viewpoint – remove or suppress less important parts of a scene to reveal more important underlying information. We automatize and apply this idea to volumetric data, Abstract, ¶1);
            filtering out the at least one region of interest among the at least one surrounding anatomy by performing semantic segmentation (This paper introduces importance-driven volume rendering as a novel technique for automatic focus and context display of volumetric data. Our technique is a generalization of cut-away views, which – depending on the viewpoint – remove or suppress less important parts of a scene to reveal more important underlying information. We automatize and apply this idea to volumetric data, Abstract, ¶1);
            preserving depth cues at the at least one surrounding anatomy (The countersink geometry, respectively the ray starting points are computed from the footprint of the focus object. The footprint contains depth information of the focus objects’ last-hit sample for each ray along the viewing direction. This information is used for performing the cut-out, page 142, Col. 2, ¶1);
            generating a rendered data set using the filtered out at least one region of interest and the preserved depth cues; and generating a 3D image using the rendered data (title, abstract ¶1, section 3, “IMPORTANCE-DRIVEN VOLUME RENDERING”, figs. 2, 4, 6, section 4, section 5 ¶3).
Regarding claim 13, Ivan discloses the method of claim 11, wherein the rendered data set is generated, using the depth cues to selectively render the at least one region of interest and an immediate surrounding of the at least one region of interest with high quality as compared to a non-immediate surrounding of the at least one region of interest (Ivan: abstract, ¶1-2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view of Hager et al. (US 9,367,914, hereinafter Hager).
 	Regarding claim 2, Bhalero discloses the method of claim 1, except, wherein extrapolating the focus depth buffer and the context depth buffer, uses at least one of a Thin Plate Spline; and a Radial Basis Function.
However, Hager discloses Repositionable imaging system and method for creating a 3D image of a closed cavity of a patient's anatomy, where in order to generate realistic photometric model for surface reconstruction and refinement of an organ which is a region of interest (fig. 2a), Hager generates a low-frequency thin-plate spline representation by extracting sparse set of surface features is from the smooth and specular images acquired with an imaging system (Col. 5, lines 31-41). Also radical basis function is used (Col. 10, line 34) during spline representation processing (Col. 10, lines 8-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero with the teaching of Hagar of using Thin Plate Spline, and a Radial Basis Function to extrapolate the focus depth buffer and the context depth buffer (e.g. projecting using the thin spline function the homogenous coordinates as described in Col. 10. Interpretation made as best understood due to antecedent basis of limitation, “extrapolating the focus depth buffer and the context depth buffer”), to obtain, wherein extrapolating the focus depth buffer and the context depth buffer, uses at least one of a Thin Plate Spline; and a Radial Basis Function, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce better image quality.
 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view of Lee et al. (US 20160256127, hereinafter Lee’2016).
 	Regarding claim 5, Bhalero discloses the method of claim 1, except, wherein the 3D image is generated, using direct illumination and indirect illumination.
However Lee’2016 discloses, medical imaging apparatus where direct and indirect illumination is used for 3D volumetric data generation (¶0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero to include the teaching of Lee’2016 of using direct and indirect illumination for 3D volumetric data generation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim(s) 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view of Lee et al. (US 9,891,784, hereinafter Lee).
 	Regarding claim 6, Bhalero discloses an electronic device for three dimensional (3D) un-occluded visualization of a focus (abstract, medical image device, Introduction ¶1, section 4.4, results for MP knee scan), the electronic device comprising:
generate a volumetric data set from a data source using at least one determined angle of view; filter out the focus among the context by performing semantic segmentation from the data source; estimate a focus depth buffer for the focus for a plurality of eye rays; estimate a context depth buffer for a context using the estimated focus depth buffer; estimate a depth buffer from the estimated focus depth buffer and the context depth buffer; clip eye rays and corresponding light rays based on the estimated depth buffer; generate a rendered data set using a volumetric clipping surface embedded in the depth buffer and the clipped rays; and generate a 3D image using the rendered data (see substantively similar claim 1 rejection above).
Bhalero is not found disclosing explicitly, electronic device comprising a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor configured to perform the method steps.
However, Lee discloses a method for displaying medical image, where processor/controller 220/240 processes volumetric data 210 acquired using a transceiver 213 (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero such that a transceiver is used to scan volumetric data and the processor configured to undertake all method steps to visualize the 3D volumetric data, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 8, Bhalero in view of Lee discloses the electronic device of claim 6, wherein the at least one processor further configured to generate the rendered data set using the extrapolated depth to selectively render the focus and the context (using the front and back culling depth buffer planes, user selectively renders the focus, e.g. object 3 and the context, e.g. objects 1, 2, 4-6, fig. 9b. Interpretation made as best understood due to antecedent issue of limitation, “the extrapolated depth”).
Regarding claim 9, Bhalero in view of Lee discloses the electronic device of claim 6, wherein the at least one processor further configured to modulate at least one visual parameter using the extrapolated depth buffer (Accumulated opacity and color for ray is modulated along depth direction according to index ‘i’, eqns. 1-2, page 237. Interpretation made as best understood due to antecedent issue of limitation, “the extrapolated depth”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view Lee and further in view of Hager.
 	Regarding claim 7, Bhalero in view of Lee discloses the electronic device of claim 6, except, wherein the at least one processor further configured to extrapolate the focus depth buffer and the context depth buffer using at least one of a Thin Plate Spline; and a Radial Basis Function.
However, Hager discloses Repositionable imaging system and method for creating a 3D image of a closed cavity of a patient's anatomy, where in order to generate realistic photometric model for surface reconstruction and refinement of an organ which is a region of interest (fig. 2a), Hager generates a low-frequency thin-plate spline representation by extracting sparse set of surface features is from the smooth and specular images acquired with an imaging system (Col. 5, lines 31-41). Also radical basis function is used (Col. 10, line 34) during spline representation processing (Col. 10, lines 8-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero with the teaching of Hagar of using Thin Plate Spline, and a Radial Basis Function to extrapolate the focus depth buffer and the context depth buffer (e.g. projecting using the thin spline function the homogenous coordinates as described in Col. 10. Interpretation made as best understood due to antecedent basis of limitation, “extrapolating the focus depth buffer and the context depth buffer”), to obtain, wherein the at least one processor further configured to extrapolate the focus depth buffer and the context depth buffer using at least one of a Thin Plate Spline; and a Radial Basis Function, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce better image quality.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalero in view of Lee and further in view of Lee’2016.
 	Regarding claim 10, Bhalero in view of Lee discloses the electronic device of claim 6, except, wherein the at least one processor further configured to generate the 3D image using direct illumination and indirect illumination.
However Lee’2016 discloses, medical imaging apparatus where direct and indirect illumination is used for 3D volumetric data generation (¶0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero to include the teaching of Lee’2016 of using direct and indirect illumination for 3D volumetric data generation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Hager and Richa et al. (Richa, Rogerio, Philippe Poignet, and Chao Liu. "Three-dimensional motion tracking for beating heart surgery using a thin-plate spline deformable model." The International Journal of Robotics Research 29.2-3 (2010): 218-230., hereinafter Richa).
 	Regarding claim 12, Ivan in view of Lee discloses the method of claim 11, wherein the depth cues are preserved (page 142, Col. 2, ¶1-2).
Ivan is not found disclosing depth cues are preserved at a plurality of control points on a surface of the at least one region of interest using an extrapolating function and are set, by the rendering engine, as at least one first order statistic of a segmentation depth buffer.
However, Hager discloses Repositionable imaging system and method for creating a 3D image of a closed cavity of a patient's anatomy, where in order to generate realistic photometric model for surface reconstruction and refinement of an organ which is a region of interest (fig. 2a), Hager generates a low-frequency thin-plate spline representation by extracting sparse set of surface features is from the smooth and specular images acquired with an imaging system (Col. 5, lines 31-41). Hagar further discloses points of the imaged scene viewed from the different positions by the camera are mapped onto a 3D surface representing the imaged scene. Given a set of 3D control points (C1 . . . Ck) in a reference frame F0 of the camera occupying a pre-determined position, the surface viewed from F0 can be represented using a thin plate spline function using projected homogeneous coordinates (C1 . . . Ck) as control points. The implementation details described in Richa, eqns. 2-8 is understood using at least one first order statistic of a segmentation depth buffer of
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ivan with the teaching of Hagar and Richa of using Thin Plate Spline, and a Radial Basis Function to extrapolate the focus depth buffer and the context depth buffer, to obtain, depth cues are preserved at a plurality of control points on a surface of the at least one region of interest using an extrapolating function and are set, by the rendering engine, as at least one first order statistic of a segmentation depth buffer, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce better image quality.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Lee’2016.
Regarding claim 14, Ivan discloses the method of claim 11, except, wherein the 3D image is generated, using direct illumination and indirect illumination.
However Lee’2016 discloses, medical imaging apparatus where direct and indirect illumination is used for 3D volumetric data generation (¶0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero to include the teaching of Lee’2016 of using direct and indirect illumination for 3D volumetric data generation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Lee.
Regarding claim 15, Ivan discloses an electronic device for three dimensional (3D) visualization of anatomy of at least one region of interest (title, abstract), the electronic device comprising: identify, a plurality of view directions relative to the at least one region of interest and at least one surrounding anatomy, generate a volumetric data set using the plurality of view directions, filter out, by the at least one region of interest among the at least one surrounding anatomy by performing semantic segmentation, preserve depth cues at the at least one surrounding anatomy, generate a rendered data set using the filtered out at least one region of interest and the preserved depth cues, and generate a 3D image using the rendered data (see substantively similar claim 11 rejection above).
Ivan is not found disclosing explicitly, electronic device comprising a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor configured to perform the method steps.
However, Lee discloses a method for displaying medical image, where processor/controller 220/240 processes volumetric data 210 acquired using a transceiver 213 (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ivan such that a transceiver is used to scan volumetric data and the processor configured to undertake all method steps to visualize the 3D volumetric data, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.


Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Lee and further in view of Hager and Richa.
Regarding claim 16, Ivan in view of Lee discloses the electronic device of claim 15, wherein the depth cues are preserved (page 142, Col. 2, ¶1-2).
Ivan is not found disclosing explicitly that depth cues are preserved at a plurality of control points on a surface of the at least one region of interest using an extrapolating function and are set, by the rendering engine, as at least one first order statistic of a segmentation depth buffer.
However, Hager discloses Repositionable imaging system and method for creating a 3D image of a closed cavity of a patient's anatomy, where in order to generate realistic photometric model for surface reconstruction and refinement of an organ which is a region of interest (fig. 2a), Hager generates a low-frequency thin-plate spline representation by extracting sparse set of surface features is from the smooth and specular images acquired with an imaging system (Col. 5, lines 31-41). Hagar further discloses points of the imaged scene viewed from the different positions by the camera are mapped onto a 3D surface representing the imaged scene. Given a set of 3D control points (C1 . . . Ck) in a reference frame F0 of the camera occupying a pre-determined position, the surface viewed from F0 can be represented using a thin plate spline function using projected homogeneous coordinates (C1 . . . Ck) as control points. The implementation details described in Richa, eqns. 2-8 is understood using at least one first order statistic of a segmentation depth buffer of
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Ivan with the teaching of Hagar and Richa of using Thin Plate Spline, and a Radial Basis Function to extrapolate the focus depth buffer and the context depth buffer, to obtain, depth cues are preserved at a plurality of control points on a surface of the at least one region of interest using an extrapolating function and are set, by the rendering engine, as at least one first order statistic of a segmentation depth buffer, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce better image quality.
Regarding claim 17, Ivan in view of Lee discloses the electronic device of claim 15, wherein the rendered data set is generated, using the depth cues to selectively render the at least one region of interest and an immediate surrounding of the at least one region of interest with high quality as compared to a non-immediate surrounding of the at least one region of interest (Ivan: abstract, ¶1-2).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivan in view of Lee and further in view of Lee’2016
Regarding claim 18, Bhalero in view of Lee discloses the electronic device of claim 15, except, wherein the 3D image is generated, using direct illumination and indirect illumination.
However Lee’2016 discloses, medical imaging apparatus where direct and indirect illumination is used for 3D volumetric data generation (¶0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalero to include the teaching of Lee’2016 of using direct and indirect illumination for 3D volumetric data generation, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
 	1. Zhang, Qi, Roy Eagleson, and Terry M. Peters. "Volume visualization: a technical overview with a focus on medical applications." Journal of digital imaging 24.4 (2011): 640-664.
 	2. Šoltészová, Veronika, et al. "A multidirectional occlusion shading model for direct volume rendering." Computer Graphics Forum. Vol. 29. No. 3. Oxford, UK: Blackwell Publishing Ltd, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619